Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Examiner acknowledged Applicant’s arguments regarding Chong et al. Examiner employed newly found art Kang et al. (US 20120097951 A1; hereinafter “Kang”) to teach claim 1. Therefore, the arguments are moot.


Drawings
The drawings are objected to because Figs. 3-4 show missing lines next the reference numbers (e.g., missing lines next to reference numbers 22, 19, 14, 23 17, 11 in fig. 3 and missing lines next to reference numbers 5, 3, 17, 11, 13 in fig. 4) as to which number represent which layer.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 20120097951 A1; hereinafter “Kang”).

In re Claim 1, Kang discloses an array substrate (figs. 1-7), comprising:
a base substrate 1 (¶ 0048); and
a plurality of data lines D and a plurality of dummy leads (M1, M2) (¶ 0033), wherein the plurality of data lines and the plurality of dummy leads are in a same layer (e.g., in layer 218; figs. 5-7)) on the base substrate 1 (¶ 0043, “The power wiring V, the data wiring D, the first dummy wiring M1, and the second dummy wiring M2 are formed on the same plane and are characterized in that the heights and widths thereof are all the same”), and 
the plurality of data lines D and the plurality of dummy leads (M1, M2) extend in a first direction (“X”) (fig. 4; dummy wirings M1, M2 extend in the X direction and a portion of the data lines extend in the X direction);
wherein at least one of the dummy leads includes a plurality of conducting wires (M1 and M2) which extend in the first direction X and are disconnected with one another.

In re Claim 5, Kang discloses the array substrate (figs. 1-7) according to claim 1,
wherein different conducting wires (M1 and M2) in each of the dummy leads are on a same straight line (e.g., the straight line shown in fig. 4 as III-III’) extending in the first direction X.

In re Claim 10, Kang discloses a display panel (figs. 1-7), comprising the array substrate according to claim 1 (¶ 0081).

In re Claim 11, Kang discloses a display device (figs. 1-7), comprising the display panel according to claim 10 (¶ 0081).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20120097951 A1; hereinafter “Kang”) in view of Liu et al. (CN 105808014 A has a prior publication date of July 27, 2016; using US 20180203541 A1 as English translation) and Obinata et al. (US 20220075222 A1; hereinafter “Obinata”).

In re Claim 2, Kang discloses the array substrate according to claim 1 outlined above, but does not expressly disclose the array substrate further comprising: 
a plurality of touch electrodes on the base substrate and in a different layer with the data lines;
wherein the plurality of the touch electrodes are in an array, and the plurality of the touch electrodes include a plurality of touch electrode columns, a direction of the touch electrode columns is the first direction, and the number of the conducting wires in each of the dummy leads is equal to the number of the touch electrodes in one of touch electrode columns.

In the same field of endeavor, Liu discloses an array substrate (figs. 2-5, 7-9) comprising: 
a plurality of touch electrodes 10 on the base substrate 01 (¶ 0030) and in a different layer (fig. 7) with the data lines Data (¶ 0036, 0047);
wherein the plurality of the touch electrodes 10 are in an array, and the plurality of the touch electrodes include a plurality of touch electrode columns M (fig. 2), a direction of the touch electrode columns is the first direction (figs. 2-6; e.g., north-south direction, hereinafter “X”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Liu into the display device of Kang in order to enhance the usage of the display device facilitating touch screen panels due to their characteristics such as high transmittance and thin thickness (¶ 0003 of Liu).

The combined teachings of Kang with Liu do not expressly disclose the number of the conducting wires in each of the dummy leads is equal to the number of the touch electrodes in one of touch electrode columns.
In the same field of endeavor, Obinata discloses an array substrate (figs. 1, 3-9) wherein the number of the conducting wires in each of the dummy leads (fig. 1: dummy leads L3, D32, D31 etc. in each sensor electrode Rx column; ¶ 0027) is equal to the number of the touch electrodes Rx (Rx1, Rx2, Rx3 etc.’ ¶ 0027) in one of touch electrode columns.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Obinata into the display device of Kang/Liu in order to control the touch signal of the touch screen of the display device.

In re Claim 3, Kang in view of Liu and Obinata discloses the array substrate according to claim 2, wherein an orthographic projection of each of the touch electrode columns M on the base substrate 01 has an overlapping area with an orthographic projection of at least one of the dummy leads 12 on the base substrate 01 (Liu: figs. 2-5, 7-8).

In re Claim 4, Kang in view of Liu and Obinata discloses the array substrate according to claim 3, wherein an orthographic projection of an interval area between two adjacent conducting wires (fig. 1 of Obinata: dummy leads L3, D32, D31 etc. in each sensor electrode Rx column; ¶ 0027) in each of the dummy leads on the base substrate is within an orthographic projection of an interval area between two adjacent touch electrodes (fig. 1 of Obinata: Rx) in each of the touch electrode columns on the base substrate (figs. 1, 3-9 of Obinata).

In re Claim 6, Kang discloses the array substrate according to claim 1 outlined above. 
Kang does not expressly disclose wherein lengths of different conducting wires are equal.
In the same field of endeavor, Obinata discloses an array substrate (figs. 1, 3-9) wherein lengths of different conducting wires are equal (fig. 1: dummy leads L3, D32, D31 etc. in each sensor electrode Rx column; ¶ 0027).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Obinata into the display device of Kang because Liu teaches it is advantageous to uniformly distribute the dummy leads to control a same data voltage and a display grayscale difference between the pixel units can be reduced, thus improving the display effect (¶ 0039-0040 of Liu).

In re Claim 7, Kang in view of Liu and Obinata the array substrate according to claim 2, further comprising: 
a plurality of touch leads 11 extending in the first direction (figs. 2-6; e.g., north-south direction, hereinafter “X”) and arranged in a second direction (i.e., East-West direction; fig. 5 of Liu) and a plurality of pixels 30 (¶ 0030) in an array on the base substrate;
wherein each of the touch electrodes 10 is connected with at least one of the touch leads 11 (¶ 0030);
the plurality of pixels comprise a plurality of pixel columns (fig. 5 of Liu: 6 pixel columns 30 are shown), a direction of the pixel columns is the first direction (X); and
a sum of the number of the dummy leads 12 and the number of the touch leads 10 (fig. 5 of Liu: a sum of the number of the dummy leads 12 and the number of the touch leads 10 is 6) is equal to the number of the pixel columns 30 (fig. 5 of Liu: 6 pixel columns 30 are shown).

In re Claim 8, Kang in view of Liu discloses the array substrate according to claim 7, wherein at least one of the touch leads 11 comprises a first sub-touch lead 111 and a second sub-touch lead 112 in different layers (layer 15, 16) and connected through a via hole (via hole shown in fig. 7 of Liu); and
the second sub- touch lead 112 and the data lines Data are in a same layer (i.e., in layer 15; see fig. 7 of Liu).



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art of record alone or in combination does not expressly disclose the array substrate further comprising touch dummy leads on the base substrate and in a same layer as the first sub-touch lead;
wherein an orthographic projection of at least one of the touch dummy leads on the base substrate has an overlapping area with an orthographic projection of at least one of the dummy leads on the base substrate; and
at least one of the touch dummy leads comprises a plurality of sub-leads which extend in the first direction and are disconnected with one another.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893    






a plurality of touch electrodes 11 on the base substrate 01 (¶ 0030) and in a different layer (fig. 7; touch sub-lead 111 is in layer 16 and the Data lines are in layer 15) with the data lines Data (¶ 0036, 0047);